Advisory Action
Claim 1 has been amended to feature stack of dies supported by the SAME cache controller. The amendment, incorporating the wording “same” does not add limiting feature to the claims that are pending in the application. The examiner finds that new search is not necessary. Therefore, the after final amendment will be treated under pre-pilot procedure.

Claim 1, features tack of dies supported by the same cache controller. Abstract of LEE clearly teaches “hybrid-memory multi-chip package (MCP) including a non-volatile memory (NVM) in an NVM die; a dynamic random access memory (DRAM) in two or more DRAM die, wherein a portion of the DRAM is allocated as a cache memory for the NVM; and a hybrid controller for the NVM and DRAM”.
The hybrid controller of Lee includes: an NVM interface to the NVM; a DRAM interface to the cache memory; a host interface to communicate data with a host processor, wherein the host interface includes a parallel data bus for reading and writing data directly with both of the DRAM and the NVM. The multichip package of LEE corresponds to the hybrid memory package, as claimed (See Fig. 2; Par. 0028-0032).

Additionally, FAI teaches memory controller and a package of memory dies can be coupled to each other with vias that extend through the package substrate. Similar to the claimed invention, in FAI, the package of memory dies is arranged in a stacked configuration and affixed to the surface of package substrate opposite memory controller (See Fig. 3, Fig. 5; Par. 0018-0020; Par. 0027-0030).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136